DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the Appeal brief  filed on 09/23/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashman (US 6312,258) in view of Benhamou (WO 2011/092315) in view of Von Malottki (US 2014/0227664) in further view of Lerner et al (US 2011/0086327).
In regard to claim 1, Ashman discloses a set (kit system 12) comprising a multiple number of individual dental implantation kits (disposable kits 10a-f) having allotted thereon a diameter and length combination for a dental implant (indicia 42 is disclosed as providing information regarding the particular area in which post extraction procedures will be implemented, where the information for a particular area has an implant 44 with specific dimensions for the targeted area as disclosed in col 3, lines 45-47, the prior art further discloses that each component is differentiated by the dental implant 44, and that each dental area requires a dental implant which is a particular length and width in col 3, lines 65-67; as such it is concluded that the dental implantation kits of Ashman disclose allotment information regarding of the diameter and length combination for a dental implant, as each dental area requires a particular length and width and the requisite dental area is printed on the kit via indicia 42)  and comprising an implant pack and a prosthetic pack (where the term “pack” is given broadest reasonable interpretation, BRI, and defined as set forth by Merriam-Webster “a group or pile of related objects”, and Ashman discloses a group of implant and prosthetic objects such as implant 44 and transfer coping 46),
each kit comprising a dental implant (44) having the diameter and length combination allotted on the kit, which is unique for the implant pack of each kit (see statement above regarding indicia 42, where each indicia discloses a dental area which the dental implant is used) and for matching a measured jawbone volume in a patient’s mouth where the dental implant is to be implanted (where the matching of a dental implant with a specific dental area is considered sufficient disclosure to read on the intended use/functional language of matching with a measured jawbone volume, therefore providing no patentable distinction over Ashman which discloses a variation in dimension of the dental implants in col 3, lines 6-17);
Ashman further discloses a terminal drill provided for drilling into the jawbone (58, col 5, lines 1-5 discloses insertion instruments 58 such as drills) and a transfer coping (46), but fails disclose the terminal drill being within the implant pack of the implantation kit and the transfer coping specifically in a prosthetic pack of the implantation kit. 
having the diameter and length combination allotted on the kit and provided for being screwed in the dental implant of the implant pack;
the terminal drill having a dimension compatible with the unique diameter and length of the dental implant having the diameter and length combination allotted on the kit;
a screwing tool having a dimension compatible with the unique diameter and length combination of the dental implant having the diameter and length combination allotted on the kit and provided for inserting in the dental implant of the implant pack and enabling screwing the dental implant in the jawbone;
a castable abutment having an intra-implant part having dimensions that match the length and diameter of the dental implant having the diameter and length combination allotted on the kit and provided for being inserted into the dental implant and an extra-implant part comprising the transfer coping configured for realizing a prosthetic abutment having an angulation, a shape and a height adapted to a dental arch of the patient;  
a standardized prosthetic abutment having an intra-implant part having dimensions that match the length and diameter of the dental implant and provided for being sealed or glued in the dental implant and an extra-implant part provided for fixing thereon a dental prosthesis;
an analogous of the dental implant having the diameter and length combination allotted on the kit and provided for receiving the intra implant part of the castable abutment or standardized prosthetic abutment. 
However, Benhamou discloses a dental implant and prosthetic element assembly (par 2 of translation), which includes a variety of dental implant diameters and lengths (par 26 of 

Additionally, Von Malottki teaches a device for transferring a model and location of at least one implant (abstract) comprising a castable abutment (conventional insertion post 50) having an intra-implant part (insert piece 80) having dimensions that match the length and diameter of a dental implant (par 37-38 disclose the insertion post having a length and diameter which can be placed and removed from the dental implant to accurately shape a dental prosthesis during the impression taking process) and provided to be inserted into a dental implant (2, see par 36 which discloses connecting the insertion post 50 into the dental implant 2 as seen in 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dental implantation kit having allotted thereon a diameter and length combination for a dental implant and comprising an implant pack and prosthetic pack of Ashman/Benhamou to include a castable abutment having an intra-implant part having dimensions that match the length and diameter of the dental implant and provided for being inserted into the dental implant and an extra-implant part comprising the transfer coping configured for realizing a prosthetic abutment having an angulation, a shape and a height adapted to a dental arch of the patient as disclosed by Von Malottki for the purpose of the transfer coping inserting into the dental implant at a fixed rotation thus improving the orientation and location recording of the implant for the prosthesis.
Finally, Lerner teaches an analogous of the dental implant (par 4-5 discloses an analog duplicate of the implant) and provided for receiving the intra implant part of the castable abutment or standardized prosthetic abutment (par 4-5 discloses the analogous and the intra implant part of a castable abutment/impression coping snapping into place via projection 16) for the purpose of aiding in the creation of a cast model made from an impression (par 5).

Ashman discloses the set comprising a multiple number of individual dental implantation kits each comprising an implant pack and a prosthetic pack (which is interpreted a grouping of components), as set forth above. The combination of Ashman/Benhamou/Von Malottki/Lerner set forth the individual components of the implant pack and prosthetic pack for the reasons set forth above, but fail to disclose the components being arranged specifically in the implant pack and prosthetic pack as set forth in the claimed invention. However, the reorganization of the components of the implant and prosthetic packs (such as, in the case of Ashman placement of the terminal drill into the post extraction kits 10a-f) is considered a rearrangement of parts which does not change the operation of the implantation kits. As such the rearrangement of the components of the components of dental implantation kits into the implant pack and prosthetic pack is considered obvious over the disclosure of Ashman/Benhamou/Von Malottki/Lerner as set forth above. As rearrangement of parts is considered unpatentable over the prior art when the operation of the device is not changed. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
With regards to the multiplication of the components of each of the implant pack and prosthetic pack as set forth above by Ashman/Benhamou/Von Malottki/Lerner, it would be obvious to one of ordinary skill to include a duplication of components within the implant pack In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
In regard to claim 2, Ashman further discloses the combinations of lengths and diameters of the dental implants are selected among dental implants presenting a predetermined range of lengths and a predetermined range of diameters (in view of the disclosure of the dental implants being selected among dental implants presenting a predetermined range of sizes, see col 4, lines 25-30).
In regard to claim 3, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Ashman further discloses a multiple number of dental implantation kits (see figure 1), but fails to disclose the number of predetermined dental implantation kits equaling 24. 
However, it would be an obvious engineer choice to one skilled in the art, to provide 24 implantation kits for the purpose of having multiple size options based on the required size determined by the dental professional. Furthermore, a mere duplication of parts has no patentable significance unless new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
In regard to claim 4, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Benhamou further teaches the screwing tool (20) also being dimensioned for gripping the cover screw and the healing screw (via gripping element 24 as disclosed in par 38) for the purpose of enabling the dental surgeon to use the same tool for gripping the implant and attaching the cover or healing screw (par 38).

In regard to claim 7, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Benhamou further teaches the standardized prosthetic abutment (10) is conical prosthetic abutment (see figure 3) enabling the fixation of a crown or a bridge (par 5 and 7 disclose the prosthetic being a crown), for the reason set forth above.
In regard to claim 9, Ashman discloses the implantation kit (10) being disposable (col 5, lines 10-11) and sterile (col 3, lines 40-43). As such it would be inherent and/or obvious to one of ordinary skill in the art to have the components of the implantation kit, specifically the implant pack and the prosthetic pack be disposable and sterilized, as all functional items or components can be disposable and ant item used in a medical setting should be sterilized for the purpose of minimizing the chance of infection related complication due to reusing dental implantation and restoration equipment which are non-sterile. 
In regard to claim 10, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Von Malottki further teaches an extra-implant part (52) of the castable abutment (50) being formed by two polyhedral (56 and 62) linked by a cylinder (see figures 3-4), but fails to disclose the polyhedrals having a square cross-section. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date to make the design choice of making the polyhedral shapes  be a square in cross-section, since such a modification involves only a mere change in shape which does not change the function of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
In regard to claim 11, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Von Malottki further teaches the castable abutment (50) can be casted to manufacture a personal abutment adapted to the patients dental arch (in view of par 10) for the purpose of providing accurate personalized positional information in the building of a prosthetic (par 10).
In regard to claim 12, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Benhamou further teaches the standardized prosthetic abutment is comprised of titanium (par 34 discloses the prosthetic element is made of a metal such as titanium), for the reasons set forth above. 
In regard to claim 13, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 2. Ashman further discloses exemplary commercially available sizes of dental implants being sized at 3.5mm by (8.0mm, 11.0mm, and 14.0mm); 4.0mm by (8.0mm, 11.0mm, or 14.0mm); and 5.0mm by (8.0mm, 11.0mm, or 14.0mm) (see column 4, lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s filing to have implants have a predetermined range of lengths between 8 and 14 mm and a predetermined range of diameters between 3.3 mm and 4.7 mm, based on the general need of a patient, and to further modify those dimensions based on known commercially available sizes. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In regard to claims 5 and 15, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1. Benhamou further teaches a clamping means enabling a manual clamping of the dental implant during implantation in the bone, wherein the clamping means is a hexagonal key (par 28 discloses the entry section of the neck 4 of the implant which is shaped like a hexagon which would allow the use of a chuck or an Allen key, where the gripping element is a hexagonal shape), for the reason set forth above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman (US 6312,258) in view of Benhamou (WO 2011/092315) in view of Von Malottki (US 2014/0227664) in further view of Lerner et al (US 2011/0086327) as applied to claim 1 above, and further in view of Weiner (US 2011/0244425).
In regard to claim 8, Ashman/Benhamou/Von Malottki/Lerner disclose the claimed invention as set forth above for claim 1, but fails to disclose the standardized abutment being a spherical prosthetic abutment enabling the stabilization of a denture.
However, Weiner disclosure of a plurality of abutments (fig 9) teaches a spherical abutment (fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further modify Ashman/Benhamou/Von Malottki/Lerner to have the standardized abutment being a spherical prosthetic abutment that can enable the stabilization of a .
Response to Arguments
Applicant argues on pages 13-16 of the Appeal Brief, that Ashman fails to disclose a multiple number of dental implantation kits when viewed as reference number “kit 12”. As set forth above, the examiner has modified the interpretation of the implantation kits to be elements 10a-f of Ashman, where a multiple number of kits is clearly seen in figure 1.  
Applicant argues on pages 16-22 of the Appeal Brief, that Ashman fails to disclose information “allotted thereon a diameter and length combination for a dental implant” the kit system 12, and further argues that construction of such information in combination with previously cited Krastev (US 9,545,297) as rendering the product of Ashman inoperable and the use of hindsight reasoning. The newly presented argument set forth above, eliminates the use of Krastev to teach the allotment of a diameter and length combination for a dental implant. As set forth above, the examiner depends on Ashman to disclose the allotment of diameter and length combination for a dental implant in view of indicia 42 is disclosed as providing information regarding the particular area in which post extraction procedures will be implemented, where the information for a particular area has an implant 44 with specific dimensions for the targeted area as disclosed in col 3, lines 45-47, the prior art further discloses that each component is differentiated by the dental implant 44, and that each dental area requires a dental implant which is a particular length and width in col 3, lines 65-67; as such it is concluded that the dental implantation kits of Ashman disclose allotment information regarding of the diameter and length 
Applicant argues on page 23-27 of the Appeal Brief, that the dental implantation kit containing an implant pack matched with a prosthetic pack, where the components contained in the implant and prosthetic pack are specifically designed to cooperate with one another based on size, is not disclosed by the prior art of record. The examiner disagrees with this argument when applied to the prior art rejection of this current office action for the following reasons. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dental implantation kit containing an implant pack matched with a prosthetic pack, where the components contained in the implant and prosthetic pack are specifically designed to cooperate with one another based on size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the current rejection addresses the disclosure of Ashman as an implantation kit having implant and prosthetic “pack” under BRI and the reorganization of parts of the kit into the implant and prosthetic pack being obvious in view of In re Japikse. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772